Matter of Scantlebury v New York City Police Dept. (2019 NY Slip Op 08929)





Matter of Scantlebury v New York City Police Dept.


2019 NY Slip Op 08929


Decided on December 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2019

Renwick, J.P., Gische, Mazzarelli, Moulton, JJ.


10546 101279/17

[*1] In re Andy Scantlebury, Petitioner,
vNew York City Police Department, et al., Respondents.


Levine & Gilbert, New York (Harvey A. Levine of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Aaron M. Bloom of counsel), for respondents.

Determination of respondents, dated June 9, 2017, which terminated petitioner's employment as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Nancy M. Bannon, J.], entered September 21, 2018), dismissed, without costs.
Respondents' determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). The victim testified, inter alia, that petitioner held her in a hotel room against her will, beat her, threatened her with his firearm, and damaged her property. Such testimony was corroborated by photographic evidence and injuries that petitioner sustained to his hands. There exists no basis to disturb the credibility determinations of the Assistant Deputy Commissioner of Trials (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see e.g. Matter of Amador v Kelly, 109 AD3d 762 [1st Dept 2013]; Matter of Reyes v Bratton, 235 AD2d 213 [1st Dept 1997]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 12, 2019
DEPUTY CLERK